                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


ICE HOUSE PUB, INC.,

            Plaintiff,

v.                                              Case No. 2:21-cv-264-SPC-NPM

WESTCHESTER SURPLUS LINES
INSURANCE COMPANY,

            Defendant.


                                    ORDER

      Before the Court is Defendant’s Unopposed Motion to Stay Discovery

Pending Resolution of the Motion for Judgment on the Pleadings (Doc. 16). As

discussed during the June 3, 2021 Preliminary Pretrial Conference, and by

agreement of the parties, the motion to stay is GRANTED. All discovery, including

the time to exchange Rule 26 initial disclosures, is STAYED pending resolution of

Defendant’s Motion for Judgment on the Pleadings (Doc. 15).

      If the motion for judgment on the pleadings is denied, Plaintiff must

immediately file a motion to conduct a Preliminary Pretrial Conference. Also, the

parties must exchange their initial disclosures and confer and file a second Case

Management Report within 3 weeks of any such ruling.
ORDERED in Fort Myers, Florida on June 3, 2021.




                               2
